The State of /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 11, 2015

                                    No. 04-15-00456-CR

                                      James GARZA,
                                         Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009CR12648A
                         Honorable Melisa Skinner, Judge Presiding


                                      ORDER

       The trial court clerk has filed a supplemental record. We reinstate this appeal on the
docket of the court. The reporter’s record is due September 18, 2015.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court